Citation Nr: 1718644	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-20 859	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





		INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967, including service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed disabilities.

In July 2013, the Veteran notified the Board that he did not want a Board hearing.

The Veteran initiated an appeal of whether new and material evidence was received to reopen a claim for service connection for a skin disorder, and if so, whether service connection was warranted.  However, in August 2012, before the issue was transferred to the Board, the Veteran withdrew the appeal in writing.  This issue is therefore no longer on appeal.  38 C.F.R. § 20.204 (2016).

The Board notes that the Veteran also initiated an appeal of an earlier effective date for eligibility to Dependents' Educational Assistance (DEA).  In an October 2012 rating decision, the Veteran was found to be eligible for DEA benefits effective September 6, 2012.  In a December 2015 substantive appeal (VA Form 9), the Veteran's representative, James Fausone, indicated that the Veteran had already been granted DEA benefits retroactive to January 17, 2008.  Mr. Fausone indicated that if the effective date for DEA benefits was still in January 2008, the Veteran did not wish to further appeal the issue.  The Board notes that all subsequent rating decisions show a January 2008 DEA benefits eligibility date, and a January 2017 rating decision granted an effective date of September 15, 2005.  As such, this issue is not on appeal.

The issue of entitlement to individual unemployability prior to January 30, 2008 was remanded by the Board in June 2014.  A January 2017 rating decision granted TDIU from September 15, 2005.  To the extent to which the Veteran's representative has suggested this may not be a complete grant of the benefits sought, the Board notes that the AOJ has not yet issued a Supplemental Statement of the case on this issue or recertified the issue to the Board for review.  Accordingly the issue is not presently before the Board at this time.  


FINDING OF FACT

On January 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative, Mr. James Fausone, Attorney at Law, indicated in a January 2015 written statement that the Veteran wished to withdraw any remaining active appeals except for entitlement to an earlier effective date for an award of TDIU.  Mr. Fausone stated "to reiterate, save for the matter of entitlement to individual unemployability between July 2004 and January 30, 2008, all other claims for this veteran are hereby withdrawn" and requested that the document be associated with the Veteran's claims folder.  In light of this statement, the Veteran has withdrawn the appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for residuals of a right knee injury is dismissed.

The appeal of entitlement to service connection for residuals of a left knee injury is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


